Citation Nr: 1421318	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In January 2012, the Board reopened the Veteran's service connection claim for a back disability and remanded the matter for additional development.


FINDING OF FACT

The Veteran's lumbosacral degenerative disc disease is causally related to his military service.


CONCLUSION OF LAW

Lumbosacral degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  

The Board notes that it has reviewed all of the evidence of record included in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

The Veteran identified back trouble in a December 1965 pre-induction report of medical history.  According to the December 1965 report of medical examination, the Veteran's spine was found to be normal at entrance.

The Court has indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  In Crowe, the Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. at 245 (citing 38 C.F.R. § 3.304(b)(1)).  Accordingly, although a history of back pain is reflected on pre-entrance examination records, a pre-existing back disability was not "noted" at entry since the examiner found the Veteran's spine normal.  

The next question to be addressed is whether the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran's back disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b). 

In his March 1968 separation report of medical history, the Veteran reported that he injured his back in a football injury prior to service.  This competent evidence of a pre-service back injury must be "considered together with all other material evidence in determinations as to inception."  Id.  

The claims file shows that a November 1963 x-ray report suggested minimal scoliosis with a convexity toward the right side, consistent with muscle spasm of the left side of the spine, with questionable evidence of narrowing of the L4-L5 intervertebral disc space.  A March 1974 correspondence from Dr. Donald Berning to Dr. Albert McErlane notes that the Veteran's back trouble began with a sports injury but that he later injured it during service after falling from a truck.  He concluded that determining where the Veteran's chronic back strain "begins and ends is difficult to say."  A February 1975 treatment record notes that the Veteran injured his back playing football and that his back has not improved since the initial injury.  The Board believes that the totality of these items of evidence constitute clear and unmistakable evidence that the Veteran's low back disorder pre-existed his entry into service. 

However, to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the pre-existing disorder did not increase in severity during service.  The Veteran complained of recurrent back pain on discharge examination, and certain medical opinions discussed above seem to imply continuing low back problems during service which never resolved from the pre-service injury.  On the other hand, it must be considered that the Veteran's spine was clinically evaluated as normal on discharge examination, suggesting no low back disability at that time.  Then again, medical records show treatment for low back complaints just two years after service.  The Board stresses that the standard to be applied in rebutting the presumption of soundness is one of clear and unmistakable evidence.  In this case, there is some evidence for and some against a finding of an increase in severity during service.  The Board cannot conclude that there is clear and unmistakable evidence that there was no increase in severity during service.  Therefore, the presumption of soundness has not been rebutted.  

With application of the presumption of soundness, the Board must now proceed by laws under the assumption that there was no pre-service low back injury. 

The Veteran's Form DD-214 reflects a military occupational specialty of combat engineer.  He contends that his back disability is due to having to build bunkers, roads, and living quarters, dig trenches and lift sand bags, bounce around in trucks, and sleep in the elements; he also contends that he injured his back after being thrown from the top of a truck.  He reported being treated with aspirin and alcohol.  The Veteran is competent to report symptoms he experienced during service, and his assertions would appear to be consistent with the circumstances of his service.  The Board finds no compelling reason to find the Veteran's assertions not credible.  The Board therefore finds that the Veteran did suffer low back injury during service. 

The next question is whether the inservice low back injury was acute in nature and resolved, or whether his current low back disability is causally related to the inservice injury.  The Board again notes that the Veteran reported a history of recurrent low back pain at the time of discharge examination.  According to a treatment summary from Dr. Leo Nelson, the Veteran received treatment twice in May 1970 for intermittent pains after lifting an ironing board.  This was just two years after service.  The Veteran was treated by Dr. McErlane from October 1972 to August 1973 for lumbosacral pain.  In a September 1975 correspondence, Dr. Dominick Davolos noted the Veteran's initial pre-service back injury and his subsequent in-service back injury after being thrown from a truck.  Dr. Davolos concluded that the Veteran sustained an injury to his back which probably aggravated a prior injury and which may represent a herniated nucleus palposis.  

In March 2009, Dr. Henry Bell, the Veteran's private treating chiropractor, reviewed the Veteran's records (although he did not specifically indicate which ones) and concluded that the Veteran's current degeneration in his lower back has a direct correlation with the injuries he sustained in service. 

The Board is aware that the evidence in this case is certainly not compelling.  However, the Board finds that the Veteran's current low back disability is at least as likely as not causally related to injury during service.  The Board again observes that although the Veteran did in fact suffer a back injury prior to service and has admitted as such, under legal application of the presumption of soundness, the pre-service back injury may not be considered by the Board.  As such, the in-service low back injury testified to by the Veteran can be viewed as at least as likely as not the source of his current low back disability.  

The Board acknowledges the negative opinion offered by the February 2012 VA examiner.  It is the Board's task to weigh the competing evidence in this case, and for the reasons set forth above the Board is unable to agree with the examiner's opinion when the other evidence of record is weighed against it.  Accordingly, service connection for lumbosacral degenerative disc disease is warranted on a direct service connection theory.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in February 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for lumbosacral degenerative disc disease is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


